

116 S1294 RS: Broadband Interagency Coordination Act of 2019
U.S. Senate
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 311116th CONGRESS1st SessionS. 1294[Report No. 116–162]IN THE SENATE OF THE UNITED STATESMay 2, 2019Mr. Wicker (for himself, Ms. Klobuchar, Mr. Young, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationNovember 21, 2019Reported by Mr. Wicker, without amendmentA BILLTo require Federal agencies with jurisdiction over broadband deployment to enter into an
			 interagency agreement related to certain types of funding for broadband
			 deployment.
	
 1.Short titleThis Act may be cited as the Broadband Interagency Coordination Act of 2019.
		2.Interagency agreement
 (a)DefinitionsIn this section— (1)the term covered agency means—
 (A)the Federal Communications Commission; (B)the Department of Agriculture; and
 (C)the National Telecommunications and Information Administration; and (2)the term high-cost programs means—
 (A)the program for Universal Service Support for High-Cost Areas set forth under subpart D of part 54 of title 47, Code of Federal Regulations, or any successor regulations;
 (B)the Remote Areas Fund set forth under subpart J of part 54 of title 47, Code of Federal Regulations, or any successor regulations;
 (C)the Interstate Common Line Support Mechanism for Rate-of-Return Carriers set forth under subpart K of part 54 of title 47, Code of Federal Regulations, or any successor regulations;
 (D)the Mobility Fund set forth under subpart L of part 54 of title 47, Code of Federal Regulations, or any successor regulations; and
 (E)the High Cost Loop Support for Rate-of-Return Carriers program set forth under subpart M of part 54 of title 47, Code of Federal Regulations, or any successor regulations.
 (b)Interagency agreementNot later than 180 days after the date of enactment of this Act, the heads of the covered agencies shall enter into an interagency agreement requiring coordination between the covered agencies for the distribution of funds for broadband deployment under—
 (1)the high-cost programs; (2)the programs administered by the Rural Utilities Service of the Department of Agriculture; and
 (3)the programs administered by the National Telecommunications and Information Administration. (c)RequirementsIn entering into an interagency agreement with respect to the programs described in subsection (b), the heads of the covered agencies shall—
 (1)require that the covered agencies share information with each other about existing or planned projects that have received or will receive funds under the programs described in subsection (b) for new broadband deployment;
 (2)provide that— (A)subject to subparagraph (B), upon request from another covered agency with authority to award or authorize any funds for new broadband deployment in a project area, a covered agency shall provide the other covered agency with any information the covered agency possesses regarding, with respect to the project area—
 (i)each entity that provides broad­band service in the area; (ii)levels of broadband service provided in the area, including the speed of broadband service and the technology provided;
 (iii)the geographic scope of broad­band service coverage in the area; and (iv)each entity that has received or will receive funds under the programs described in subsection (b) to provide broad­band service in the area; and
 (B)if a covered agency designates any information provided to another covered agency under subparagraph (A) as confidential, the other covered agency shall protect the confidentiality of that information;
 (3)designate the Federal Communications Commission as the entity primarily responsible for— (A)coordinating among the covered agencies; and
 (B)storing or maintaining access to all broadband deployment data; (4)consider basing the distribution of funds for broadband deployment under the programs described in subsection (b) on standardized data regarding broadband coverage; and
 (5)provide that the interagency agreement shall be updated periodically, except that the scope of the agreement with respect to the Federal Communications Commission may not expand beyond the high-cost programs.
				(d)Assessment of agreement
 (1)Public commentNot later than 1 year after entering into the interagency agreement required under subsection (b), the Federal Communications Commission shall seek public comment on—
 (A)the effectiveness of the interagency agreement in facilitating efficient use of funds for broadband deployment;
 (B)the availability of Tribal, State, and local data regarding broadband deployment and the inclusion of that data in interagency coordination; and
 (C)modifications to the interagency agreement that would improve the efficacy of interagency coordination.
 (2)Assessment; reportNot later than 18 months after the date of enactment of this Act, the Federal Communications Commission shall—
 (A)review and assess the comments received under paragraph (1); and (B)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report detailing any findings and recommendations from the assessment conducted under subparagraph (A).November 21, 2019Reported without amendment